IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 01-50266
                       _____________________



     ADISA R A M AR-RA’ID


                                    Plaintiff - Appellant

          v.

     OMAR SHAKIR, Chaplain; AKBAR SHABAZZ; EUGENE FAROOQ


                                    Defendants - Appellees

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         No. SA-00-CV-78-FB
_________________________________________________________________
                            May 31, 2002

Before KING, Chief Judge, and PARKER and CLEMENT, Circuit Judges.

PER CURIAM:*

     In federal district court, Plaintiff–Appellant Adisa R.A.M.

Ar-Ra’id asserted equal protection claims against

Defendants–Appellees Omar Shakir, Akbar Shabazz, and Eugene

Farooq pursuant to 42 U.S.C. § 1983 (1994).    The district court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
granted summary judgment in favor of Defendants-Appellees Shakir,

Shabazz, and Farooq.   For the following reasons, we AFFIRM the

district court’s summary judgment with respect to Shabazz and

Farooq, REVERSE summary judgment with respect to Shakir, and

REMAND the case to the district court.

                I.   Factual and Procedural History

     Plaintiff–Appellant Adisa R.A.M. Ar-Ra’id, a Shi’ite Muslim,

is a Texas prisoner assigned to the John B. Connally Unit (the

“Connally Unit”) of the Texas Department of Criminal Justice –

Institutional Division (“TDCJ”).       The religion of Islam requires

all believers to fast during the daylight hours of the holy month

of Ramadan and to eat a special meal after sunset.      According to

TDCJ policy, “any ceremony that is prescribed by a faith group as

a requirement for adherents and approved for observance by

appropriate TDCJ authorities shall be coordinated by the

Chaplain.”   Accordingly, Defendants–Appellees Omar Shakir, Akbar

Shabazz, and Eugene Farooq (collectively, the “Defendants”),

Muslim chaplains for the Connally Unit, the Wynne Unit, and the

Ramsey III Unit, respectively, approved written procedures for

Muslim prisoners to participate in religious services and

holidays required by the Islamic faith.      These procedures allow

for the provision of a special Ramadan meal for eligible Muslim

prisoners and dictate that “[t]he assigned Muslim Chaplain is

responsible for determining who is eligible” for the meal.



                                   2
     Shakir asserts that the Muslim chaplains decide eligibility

for the Ramadan meal based on a prisoner’s recorded faith

preference and on the prisoner’s weekly attendance at Friday

Jumah services.   According to Shakir, only prisoners who have

specified a Muslim faith preference and who regularly attend the

Jumah services are eligible to partake in the special Ramadan

meal.   Ar-Ra’id has specified a Muslim faith preference, but he

chooses not to attend the Jumah services.   Ar-Ra’id contends that

he does not attend the Jumah services because the services

conform to the Sunni school of thought, a school of thought

within Islam with which Ar-Ra’id disagrees.   Ar-Ra’id further

alleges that the Defendants ridicule the Shi’ite school of

thought during the Jumah services and are generally hostile

towards him and other Shi’ite Muslims.

     When Ramadan began on December 9, 1999, the Defendants

allegedly excluded Ar-Ra’id from the list of prisoners eligible

for the special meal after sunset because Ar-Ra’id did not

regularly attend the Friday Jumah services.   Ar-Ra’id filed suit

in Texas state court against Shakir, seeking relief pursuant to

42 U.S.C. §§ 1983, 1985, and 1986, the Texas Constitution, and

state tort law.   With respect to the § 1983 claims, Ar-Ra’id

alleged violations under the First and Fourteenth Amendments.

Ar-Ra’id argued that Shakir violated his First Amendment rights

by requiring him to attend the Jumah services to gain access to

the Ramadan meal.   Ar-Ra’id further alleged that Shakir violated

                                 3
his equal protection rights under the Fourteenth Amendment

because Shakir allowed other Muslim prisoners to participate in

the Ramadan meal even though they did not regularly attend the

Jumah services.   Shakir removed the suit to federal district

court on the ground that it presented a federal question, and Ar-

Ra’id then added Shabazz and Farooq as defendants.

     The Defendants moved to dismiss Ar-Ra’id’s § 1983 claims

made against them in their official capacities, all claims under

§ 1985 and § 1986, all state tort law claims, and claims under

the Texas Constitution seeking damages, rather than injunctive

relief.   In his response, Ar-Ra’id conceded to dismissal of the

official capacity claims and the state constitutional claims to

the extent that he sought damages, rather than injunctive relief,

and conceded to dismissal of all tort claims and all claims

asserted under § 1985 and § 1986.    Ar-Ra’id maintained claims

against the Defendants in their official capacities for

injunctive relief under § 1983 and the Texas Constitution, and in

their individual capacities for damages and injunctive relief

under § 1983 and for injunctive relief under the Texas

Constitution.

     In addition to moving for dismissal of Ar-Ra’id’s claims,

the Defendants also moved for summary judgment with respect to

Ar-Ra’id’s remaining claims.   With respect to Ar-Ra’id’s § 1983

claims, the Defendants argued that their policy of limiting

attendance at the Ramadan meals to prisoners who regularly attend

                                 4
the Jumah services is rationally connected to a legitimate

penological interest.   The Defendants further argued that Ar-

Ra’id’s equal protection claim fails because all Muslim prisoners

are required to attend Jumah services to be eligible for the

Ramadan meal and because Ar-Ra’id cannot demonstrate purposeful

discrimination.

     In opposition to summary judgment, Ar-Ra’id produced

evidence showing Shakir’s hostility towards Shi’ite Muslims.      Ar-

Ra’id also produced evidence demonstrating that some Muslim

prisoners were allowed to participate in the Ramadan meals

without attending Jumah services.    The district court granted

summary judgment in favor of the Defendants, ruling that “[t]he

record shows no basis for concluding Plaintiff was prevented from

engaging in conduct required by his faith” and that “Plaintiff

also failed to present competent evidence of purposeful

discrimination as a basis for an equal protection claim.”    Ar-

Ra’id timely appealed that judgment.

     The district court denied Ar-Ra’id in forma pauperis (“IFP”)

status on appeal, but this court granted IFP status to Ar-Ra’id

with respect to his equal protection claim.1   In an unpublished

order, this court explained:

          [T]he record indicates that Ar-Ra’id
          presented competent evidence, including

     1
        This court concluded that Ar-Ra’id abandoned his First
Amendment claim due to inadequate briefing, however, so Ar-Ra’id
was not granted IFP status with respect to that claim.

                                 5
          affidavits, in opposition to summary judgment
          suggesting that there is a disputed question
          as to the defendants’ treatment of Shi’ite
          Muslims and whether they allowed other
          inmates to have access to the Ramadan meals
          without similarly requiring them to attend
          the Friday Islamic services. The evidence
          arguably contradicts the defendants’ evidence
          that prison regulations were applied equally
          to all Muslim offenders for the observance of
          Ramadan.

On appeal, Ar-Ra’id argues that the district court erred in

granting summary judgment in favor of the Defendants on his equal

protection claim.

                       II.   Standard of Review

     We review a grant of summary judgment de novo, applying the

same standards as the district court.     Chaney v. New Orleans Pub.

Facility Mgmt., Inc., 179 F.3d 164, 167 (5th Cir. 1999).       Summary

judgment is proper when “there is no genuine issue as to any

material fact and [] the moving party is entitled to a judgment

as a matter of law.”   FED. R. CIV. P. 56(c).     We view the evidence

in a light most favorable to the non-movant.       Coleman v. Houston

Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).       However,

if the moving party presents sufficient evidence to support

summary judgment, the non-movant must go beyond the pleadings and

come forward with specific facts indicating a genuine issue for

trial in order to avoid summary judgment.       Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986).

       III.   Ar-Ra’id’s Claims Against Shabazz and Farooq



                                   6
     Ar-Ra’id asserts his equal protection claims against the

Defendants pursuant to 42 U.S.C. § 1983.2   This provision does

not create substantive rights but merely furnishes a remedy for

the violation of rights provided by the Constitution or other

federal statutes.   To establish a § 1983 claim, Ar-Ra’id must

prove: (1) that the conduct complained of was committed by a

person or entity acting under color of state law; and (2) that

the conduct violated rights secured by the Constitution or a

federal statute.    Leffall v. Dallas Indep. Sch. Dist., 28 F.3d
521, 525 (5th Cir. 1994).

     Shabazz and Farooq argue that because Ar-Ra’id’s summary

judgment evidence fails to show that Shabazz or Farooq had any

personal involvement in the events occurring at the Connally

Unit, where Ar-Ra’id was confined, his claims against them fail

as a matter of law.   We agree.   To state a cause of action under

§ 1983, a plaintiff must “identify defendants who were either

personally involved in the constitutional violation or whose acts

     2
         Section 1983 provides, in relevant part:
          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any state or territory, or the District of
          Columbia, subjects, or causes to be
          subjected, any citizen of the United States
          or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          constitutional laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress . . . .
42 U.S.C. § 1983 (1994).

                                  7
are causally connected to the constitutional violation alleged.”

Anderson v. Pasadena Indep. Sch. Dist., 184 F.3d 439, 443 (5th

Cir. 1999).

       The evidence in this case shows that Shabazz is the Muslim

chaplain at the Wynne Unit and that Farooq is the Muslim chaplain

at the Ramsey III Unit.    Ar-Ra’id is confined at the Connally

Unit where Shakir is the Muslim chaplain.    According to written

procedures, “[t]he assigned Muslim Chaplain is responsible for

determining who is eligible” for the Ramadan meals.     Although

Shabazz and Farooq collaborated with Shakir to create these

procedures, none of the evidence submitted by Ar-Ra’id in

opposition to summary judgment suggests that Shabazz or Farooq

were personally involved in the application of the procedures at

the Connally Unit.    Thus, Ar-Ra’id’s claims that Shabazz and

Farooq violated his equal protection rights fail as a matter of

law.    Accordingly, the district court’s grant of summary judgment

in favor of Shabazz and Farooq was proper.

                IV.   Ar-Ra’id’s Claim Against Shakir

       In his equal protection claim, Ar-Ra’id does not appear to

challenge the policy linking eligibility for the Ramadan meals to

attendance at the Jumah services.     Rather, Ar-Ra’id asserts that

the inconsistent application of that policy violates his equal

protection rights.    Specifically, Ar-Ra’id argues that his

summary judgment evidence demonstrates that Shakir “intentionally



                                  8
and willfully instituted a hate campaign against [Shi’ite

Muslims]” which effectively barred Ar-Ra’id’s attendance at the

Jumah services and thus barred his access to the Ramadan meals.

Further, Ar-Ra’id asserts that Shakir allowed other Muslims to

have access to the Ramadan meals even though those Muslims did

not attend the Friday Jumah services.

     To establish an equal protection violation a plaintiff must

demonstrate that “he received treatment different from that

received by similarly situated individuals and that the unequal

treatment stemmed from a discriminatory intent.”   Taylor v.

Johnson, 257 F.3d 470, 473 (5th Cir. 2001) (citing City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439-40 (1985)).

To rise to the level of an equal protection violation, the

alleged unequal treatment must not be “reasonably related to

legitimate penological interests.”   Turner v. Safley, 482 U.S.
78, 89 (1987).3   Discriminatory intent is present when “the

decisionmaker singled out a particular group for disparate

treatment and selected his course of action at least in part for

the purpose of causing its adverse effect on an identifiable


     3
        We need not determine whether Ar-Ra’id’s equal protection
claim implicates a suspect class or a fundamental right.
Although strict scrutiny is generally appropriate where a
government classification implicates a suspect class or a
fundamental right, Rublee v. Fleming, 160 F.3d 213, 217 (5th Cir.
1998), we apply the “legitimate penological interest” standard in
the prison context even if “under other circumstances [we] would
have been required to [apply] a more rigorous standard of
review.” Washington v. Harper, 494 U.S. 210, 223 (1990).

                                 9
group.”   Taylor, 257 F.3d at 473 (internal citations and

quotations omitted).

     Ar-Ra’id presented summary judgment evidence to the district

court suggesting that Shakir intentionally discriminated against

Shi’ite Muslims and treated other similarly situated Muslim

prisoners differently from Ar-Ra’id.    Shakir does not indicate,

and we cannot imagine, any legitimate penological interest

supporting this alleged inconsistent treatment of Muslim

prisoners.   Viewing the evidence in a light most favorable to Ar-

Ra’id, as we must do, we conclude that Ar-Ra’id raises genuine

issues of material fact.

A.   Unequal Treatment

     Ar-Ra’id presented to the district court substantial

evidence that Shakir treated him differently than other similarly

situated individuals during the Ramadan month extending from

December 1999 through January 2000.    In addition to Ar-Ra’id’s

own affidavit alleging unequal treatment, Ar-Ra’id offered

affidavits from three other prisoners confined in the McConnell

Unit.   Prisoner James Brown avers that he participates in Ramadan

activities (presumably including Ramadan meals) but does not

attend the Jumah services.   Prisoner Jimmy Henderson states that

he was confined in the McConnell Unit during Ramadan from

December 1999 to January 2000 and that there were “numerous

individuals” who participated in the Ramadan meals even though

they “had never been to any Friday services or attended them very

                                10
infrequently.”   Prisoner Earthel Hill states in his affidavit

that he “participated in the festivities and the partaking of the

meal” without attending the Jumah services.

     Shakir argues that these affidavits are unpersuasive because

the affiants are confined in the McConnell Unit rather than in

the Connally Unit with Ar-Ra’id.     However, viewed in a light most

favorable to Ar-Ra’id, the evidence suggests that Muslim

prisoners at the McConnell and the Connally Units are similarly

situated.   Although Shakir’s office is located in the Connally

Unit, he is assigned as the Islamic chaplain to a region that

includes both the Connally and the McConnell Units.    Thus, Shakir

is responsible for the Ramadan meal process at both the Connally

and the McConnell Units.   Furthermore, although the evidence does

not clearly reflect what Shakir’s specific duties are with

respect to the Ramadan meal process, viewed in a light most

favorable to Ar-Ra’id, the evidence suggests that Shakir was

directly responsible for determining who could attend the Ramadan

meal at both the Connally and the McConnell Units.    Thus, the

Brown, Henderson, and Hill affidavits demonstrate the existence

of a genuine issue of material fact regarding whether Shakir

treated other similarly situated Muslim prisoners differently

from Ar-Ra’id.

     Ar-Ra’id also produced attendance lists from some of the

Ramadan services and a list of prisoners eligible for the Ramadan

meals.   Neither the lists themselves nor Ar-Ra’id’s brief in

                                11
opposition to summary judgment specify from which unit the lists

originate.   The lists show that some prisoners who did not attend

the Ramadan services were nevertheless eligible to participate in

the Ramadan meals.    Although we cannot be certain about the

origins of these lists, viewed in a light most favorable to Ar-

Ra’id, these lists also raise a genuine issue of material fact

regarding the unequal treatment of similarly situated Muslim

prisoners.

B.   Discriminatory Intent

     In addition to showing that he was treated differently from

other similarly situated individuals, Ar-Ra’id must demonstrate

discriminatory intent in order to establish an equal protection

claim.   Taylor, 257 F.3d at 473.     Ar-Ra’id presented to the

district court substantial evidence of Shakir’s hostility towards

Shi’ite Muslims.    In their affidavits, prisoners Ahmad Ali and

Trevor Haughton describe Shakir’s statements made during the

Ramadan service at the Connally Unit on December 22, 1999.

According to Ali, Shakir labeled Shi’ite Muslims “controversial”

and then stated that “[n]o one who is controversial will have a

position in the Islamic community.     They are not allowed to lead

prayer, make the call to prayer, be a sheriff or teach any

classes.”    According to Haughton, Shakir became “hostile and

arrogant, directing his bitterness and hatred towards the

Shia’s.”    Shakir then stated that the Shi’ite Muslims were not to

hold any position in the Islamic community.     Haughton further

                                 12
avers that Shakir told him that “[he] can’t pray as [he’d] been

taught or learned as a Shia.”     Haughton alleges that “Shakir has

a history of attacking the Shia Muslim all over this region.”

     Ar-Ra’id also presented the affidavit of Jimmy Henderson,

the Islamic coordinator at the Connally Unit from approximately

1996 to 1998.   In his affidavit, Henderson states that he “was

instructed by [Shakir] not to teach Islam according to the Shia

School of Thought and not to allow anyone else to teach the Shia

School of Thought.”     Henderson further states that, during his

term as the Islamic coordinator at the Connally Unit, Shakir “did

not want anyone practicing the Shia School of Thought to lead the

prayers.”

     Shakir argues that this evidence shows only a belief as to

who should lead religious activities and does not indicate an

intent to discriminate in the context of access to the Ramadan

meals.   We find this argument unpersuasive.    Viewing the evidence

in a light most favorable to Ar-Ra’id, we can infer

discriminatory intent from Shakir’s general hostility towards

Shi’ite Muslims.     Thus, Ar-Ra’id’s evidence raises a genuine

issue of material fact regarding whether intentional

discrimination against Shi’ite Muslims was the cause of Shakir’s

inconsistent application of the Ramadan meal policy.

                V.   The Prison Litigation Reform Act




                                  13
     The Defendants asserted in their summary judgment motion

that they were entitled to summary judgment on all damages claims

under 42 U.S.C. § 1983 because Ar-Ra’id failed to show that he

suffered any physical injury, as is required by the Prison

Litigation Reform Act (the “PLRA”), 42 U.S.C. § 1997e (Supp.

2001).   The district court did not address this issue.    The PLRA

states that “[n]o federal civil action may be brought by a

prisoner confined in a jail, prison, or other correctional

facility, for mental or emotional injury suffered while in

custody without a prior showing of physical injury.”      Id.

§ 1997e(e).   In Oliver v. Scott, 276 F.3d 736 (5th Cir. 2002), we

noted that we have “applied the PLRA’s damage limits only to

prisoners’ claims of cruel and unusual punishment under the

Eighth Amendment . . . . We have not considered the application

of the PLRA to constitutional violations usually unaccompanied by

physical injury, such as First Amendment retaliation claims,

privacy claims, and equal protection claims.”    Id. at 747 n.20.

Applying the PLRA to limit Ar-Ra’id’s relief “would raise

difficult constitutional questions not previously addressed in

this circuit.”   Id.   For this reason, we choose not to reach the

issue at this early stage of the proceedings.

                           VI.   Conclusion

     Because Ar-Ra’id’s summary judgment evidence fails to show

that Shabazz or Farooq had any personal involvement in the events



                                  14
occurring at the Connally Unit, the district court’s grant of

summary judgment in favor of Shabazz and Farooq was proper.

Accordingly, we AFFIRM summary judgment with respect to Shabazz

and Farooq.   However, we conclude that Ar-Ra’id raises genuine

issues of material fact regarding whether Shakir, acting with

discriminatory intent, treated other similarly situated Muslim

prisoners differently from Ar-Ra’id with respect to the

prisoners’ eligibility for special Ramadan meals.   Thus, the

district court improperly granted summary judgment to Shakir on

Ar-Ra’id’s equal protection claim.   Accordingly, we REVERSE

summary judgment with respect to Shakir and REMAND the case to

the district court.




                                15